           Case 1:18-cr-03989-WJ Document 72 Filed 08/19/20 Page 1 of 2



                                IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                           )
                                                     )
                   Plaintiff,                        )    No. 18-CR-03989-WJ
                                                     )
         vs.                                         )
                                                     )
 ALLISTER DANZIG QUINTANA,                           )
                                                     )
                   Defendant.                        )


         FOURTH UNOPPOSED MOTION TO CONTINUE SENTENCING HEARING

       The United States hereby moves this court to continue the scheduled sentencing hearing in

this matter and states:

       1. On January 22, 2020, Defendant pleaded guilty to second-degree murder. (Doc. 57).

       2. The case is set for sentencing on October 23, 2020. (Doc. 71). At sentencing, the

               parties intend to litigate several issues, including the applicability of an upward

               variance/departure and Defendant’s mental condition at the time of the murder.

       3. Defense is waiting for the results of a psychological evaluation of Defendant. After

               the completion of the evaluation and disclosure to the United States, additional testing

               and litigation may be necessary.

       4. Counsel for the United States has a conflict on October 23, 2020.

       5. Counsel for Defendant does not object to a sixty day continuance.

       WHEREFORE, the United States requests a continuance of the October 23, 2020

sentencing hearing.
          Case 1:18-cr-03989-WJ Document 72 Filed 08/19/20 Page 2 of 2



                                                   Respectfully submitted,

                                                   JOHN C. ANDERSON
                                                   United States Attorney


                                                   /s/ Electronically filed 8/19/2020
                                                   JOSEPH M. SPINDLE
                                                   Assistant U.S. Attorney
                                                   201 Third Street NW, Suite 900
                                                   P.O. Box 607
                                                   Albuquerque, NM 87103
                                                   (505) 346-7274


I HEREBY CERTIFY that I electronically
filed the foregoing with the Clerk of the
Court using the CM/ECF system which
will send electronic notification to defense
counsel of record on this date.

/s/ Electronically Filed 8/19/20
JOSEPH M. SPINDLE
Assistant United States Attorney




                                               2
